Mr. Chief Justice Waite
delivered the opinion of the court.
Mr. Edward Avery for plaintiff in error.
Mr. N. B. Bryant for defendant in error.
In Claflin v. Houseman, 93 U. S. 130, we held, that an assignee in bankruptcy under the Bankrupt Act of 1867, as it stood before the revision, had authority to bring suit iii the state courts, whenever those courts were invested with appropriate jurisdiction suited to the nature of the case. This suit was begun March 18, 1872, before the Revised Statutes were in force. flection 5597 provides that the repeal of the acts embraced in the revision should not affect any suit or proceeding had or commenced in any civil cause before the repeal. This leaves the present case, therefore, within the rule settled in Glaflin v. Houseman, and renders it unnecessary to consider whether the jurisdiction in this class of cases was taken away by the revision as to suits afterwards commenced.

Judgment affirmed.